MEMORANDUM ***
The district court did not abuse its discretion in denying Barreras’ motion to continue the .trial date. The district judge properly concluded that the proffered witness testimony was not necessary, and Barreras’ general contention that he did not have enough time to investigate the witness’ background is insufficient to establish that the denial was arbitrary or unreasonable. See United States v. Flynt, 756 F.2d 1352, 1358-59 (9th Cir.1985). Barreras’ claim of ineffective assistance of counsel is not appropriate for resolution on appeal because it requires development of facts outside of the record. See United States v. Ross, 206 F.3d 896, 900 (9th Cir.2000). The testimony of Agents Nelson and Essenberg was sufficient to establish a chain of custody under United States v. Harrington, 923 F.2d 1371 (9th Cir.1991), and the district court’s admission of the seized methamphetamine and photographs thus did not constitute an abuse of discretion. See Fed.R.Evid. 901(a). Finally, the district court did not err under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), because Barreras’ sentence — 20 years — did not exceed the statutory maximum under 21 U.S.C. § 841(b)(1)(C) for distribution of any quantity of methamphetamine. See United States v. Egge, 223 F.3d 1128, 1132 n. 1 (9th Cir.2000).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.